Huston, J.
—This small case came before us in a very meagre shape. It appeared that Mrs Minnich, who had been a widow at the time she married Minnich, was entitled to dower from a small house in Chambersburg, Franklin county, and in a small outlot, near said house. The amount of the dower being between 22 and 23 dollars per year.
It appeared that after her marriage with Minnich, her husband and she assigned and conveyed this dower to Jonathan Marsteller, to collect the same and pay a debt to himself, and some debts to other persons; a portion of which debts toother persons Marsteller washable for. The whole amount to be secured by this assignment was, in 1815, equal to 212 dollars 39 cents.
Marsteller was cited to settle his accounts before the common pleas of Lycoming county, under the acts of assembly providing for such cases; and exhibited an account. It does not appear that any testimony was given before the common pleas, nor is any offered here. The common pleas struck out all the charges made by Marsteller for executing the trust, and he appealed. Most of those charges were too high, and others illegal and unreasonable. The first section of the act of the 24th of March 1818, provides for the allowance of such pay or commission for his or her trouble as the court may think reasonable.
We think it was necessary that Marsteller should go once to Chambersburg to show his authority, and make arrangements for the transmission of the money as it fell due, and we allow him for this 12 dollars, as of 1815.
The court allowed Marsteller ten per cent on the 212 dollars S9 *268cents, and’Minnich and wife appealed from this as too high. It does not appear that Marsteller had any other trouble in collecting this money than what necessarily arose from the transmission of it from Chambersburg; but even if sent by mail, the postage could not be less than 37A cents per year, and there was risk. Again, Marsteller had to go to the creditors and settle small accounts, &c. The amount per cent allowed is properly regulated by general rules, which, however, do not always produce equal justice. A man may receive and pay large sums, by checks on banks, and really have very little trouble or risk. A man may collect small sums, as here 22 dollars a year, for a succession of years, at considerable expense and risk, and, in such case, the per centage allowed may be made greater than usual. We think the allowance not too high.
Decree accordingly.